DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims invention I in the reply filed on 9/19/2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one finger extending from the front end must be shown or the feature(s) canceled from the claim(s).  Figure 1, for example, illustrates a collar 30 and a conductive device 34 extending from the first end 16. The drawings do not include any other elements extending from the first end 16. Claim 28 additionally recites four fingers, but the drawings do not identify four fingers extending from the first end 16. If Applicant believes that the fingers are shown in the drawings, then they must be appropriately labeled and described in the specification. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 16, 18, 19, 20, 21, 22, 25, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada U.S. PGPUB No. 2008/0130190.

Regarding claim 15, Shimada discloses an ion generator device, comprising: a housing 40 comprising a front end and a back end (illustrated in figure 5); 

    PNG
    media_image1.png
    501
    540
    media_image1.png
    Greyscale

a cavity GP formed within the housing 40; 
a plurality of openings 48 positioned along the housing 40; 
at least one finger 43 extending from the front end (as illustrated in figure 5); 
at least one electrode 90 extending from the housing 40 (figure 21 illustrates that needle electrode 21 extends beyond sleeve 48 of figure 5); 

    PNG
    media_image2.png
    295
    581
    media_image2.png
    Greyscale

and a conductive device 44 (high voltage applied to each needle electrode [Abstract] is conducted through “high voltage port 44” [0076]) engaged to the front end (as illustrated in figure 5) and a receptacle 42 within the back end (since figure 5 illustrates that connection ports 42 are located on both the front end and the back end) for allowing one or more modular ion generator devices 40 to be selectively secured to each other (as illustrated in figure 3 [0061] where figure 15 illustrates the coupling between two ion generator devices 40).

Regarding claim 16, Shimada discloses that one or more modular ion generator devices 40 are selectively engaged to one another (“As shown in FIG. 3, a casing body 41 in which ten casing members 40 are coupled therein is housed in the main body casing 10” [0061]).

Regarding claim 18, Shimada illustrates in figure 21 a plurality of ridges 94 adjacent the electrodes 90.

Regarding claim 19, Shimada discloses that the electrodes may be removable (“The electrode assembly 92 is detachably held by the second sleeve 48 of the casing member 40 and the first sleeve 56 of the supporting plate 55” [0115]).

Regarding claim 20, Shimada discloses that the electrodes may be constructed of stainless steel (“the tip end of the needle electrode is made of silicone, and the rear end thereof to be fixed to the electrode assembly is made of stainless steel” [0122]) or any other conducting type material (“The needle electrode 90 is made of tungsten” [0122]).

Regarding claim 21, Shimada discloses an ion generator device, comprising: a housing comprising a bottom portion that extends to an outer edge, two opposed side portions that extend upward from the outer edge, 

    PNG
    media_image3.png
    521
    564
    media_image3.png
    Greyscale

a front end that extends upward from the outer edge, a back end that extends upward from the outer edge, and a top portion; 

    PNG
    media_image4.png
    518
    567
    media_image4.png
    Greyscale

a cavity GP formed within the two opposed side portions, front end, and back end (as illustrated in figure 6); 
a plurality of openings 48 disposed on the top portion; 
a plurality of electrodes 90 positioned within the cavity GP; 
at least one finger 43 extending from the front end of the housing (as illustrated in figure 5); 
and a conductive device 44 (high voltage applied to each needle electrode [Abstract] is conducted through “high voltage port 44” [0076]) engaged to the front end (as illustrated in figure 5) and a receptacle 42 within the back end (since figure 5 illustrates that connection ports 42 are located on both the front end and the back end) for allowing one or more modular ion generator devices 40 to be selectively secured to each other (as illustrated in figure 3 [0061] where figure 15 illustrates the coupling between two ion generator devices 40).

Regarding claim 22, Shimada discloses a power head engaged to the modular ion generator device (“the high voltage power supply unit 2” [0005]). 

Regarding claim 25, Shimada discloses that at least one nipple 49 extends from the top portion (as illustrated in figure 5).

Regarding claim 26, Shimada discloses that the electrodes may be constructed of stainless steel (“the tip end of the needle electrode is made of silicone, and the rear end thereof to be fixed to the electrode assembly is made of stainless steel” [0122]) or any other conducting type material (“The needle electrode 90 is made of tungsten” [0122]).

Regarding claim 27, Shimada illustrates in figure 21 a plurality of ridges 94 adjacent the electrodes 90.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimada U.S. PGPUB No. 2008/0130190 in view of Sunshine U.S. PGPUB No. 2016/0190772.

Regarding claim 17, Shimada discloses the claimed invention except that there is no explicit disclosure of a magnet positioned on the device for selectively securing the device to a metal surface.
Sunshine discloses an ion generator device, comprising: a housing 1 comprising a front end (the top of figure 2) and a back end (the bottom of figure 2); a cavity formed within the housing (a cavity exists within enclosure 1 since power source 7 is contained within this enclosure: “Ionizing elements 8 and 10 are configured to receive a current from the power source 7 within the ion generator device enclosure 1” [0015]); at least one electrode 8 extending from the housing; and at least one flange 12 extending from the device for engaging a magnet thereto (“The one or more flanges 12 can be used to secure ion generator device enclosure 1 to a surface by any suitable connection means, such as a screw, nail, clip, adhesive, rivet, grommet, bolt, magnetic connectors, hook and loop fasteners, straps and the like” [0019]); wherein the magnet is positioned on the device for selectively securing the device to a metal surface ([0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimada with the magnet of Sunshine in order to secure the ion generator devices of Shimada within a housing or other device for ionizing air or other gases within the device.

Regarding claim 23, Shimada discloses the claimed invention except that there is no explicit disclosure of a magnet positioned on the device for selectively securing the device to a metal surface.
Sunshine discloses an ion generator device, comprising: a housing 1 comprising a front end (the top of figure 2) and a back end (the bottom of figure 2); a cavity formed within the housing (a cavity exists within enclosure 1 since power source 7 is contained within this enclosure: “Ionizing elements 8 and 10 are configured to receive a current from the power source 7 within the ion generator device enclosure 1” [0015]); at least one electrode 8 extending from the housing; and at least one flange 12 extending from the device for engaging a magnet thereto (“The one or more flanges 12 can be used to secure ion generator device enclosure 1 to a surface by any suitable connection means, such as a screw, nail, clip, adhesive, rivet, grommet, bolt, magnetic connectors, hook and loop fasteners, straps and the like” [0019]); wherein the magnet is positioned on the device for selectively securing the device to a metal surface ([0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimada with the magnet of Sunshine in order to secure the ion generator devices of Shimada within a housing or other device for ionizing air or other gases within the device.

Regarding claim 24, Shimada discloses the claimed invention except that there is no explicit disclosure of a magnet positioned on the device for selectively securing the device to a metal surface.
Sunshine discloses an ion generator device, comprising: a housing 1 comprising a front end (the top of figure 2) and a back end (the bottom of figure 2); a cavity formed within the housing (a cavity exists within enclosure 1 since power source 7 is contained within this enclosure: “Ionizing elements 8 and 10 are configured to receive a current from the power source 7 within the ion generator device enclosure 1” [0015]); at least one electrode 8 extending from the housing; and at least one flange 12 extending from the device for engaging a magnet thereto (“The one or more flanges 12 can be used to secure ion generator device enclosure 1 to a surface by any suitable connection means, such as a screw, nail, clip, adhesive, rivet, grommet, bolt, magnetic connectors, hook and loop fasteners, straps and the like” [0019]); wherein the magnet is positioned on the device for selectively securing the device to a metal surface ([0019]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified Shimada with the magnet of Sunshine in order to secure the ion generator devices of Shimada within a housing or other device for ionizing air or other gases within the device.

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 28; the prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an ion generator device, comprising: four fingers extending from a front end of a housing wherein a conductive device extends from the front end to be selectively secured to a receptacle in the back end of an adjacent ion generator device; and a plurality of electrodes positioned within a cavity of the housing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/           Examiner, Art Unit 2881